 

 



Bonds.com 8-K [bonds-8k_022813.htm]

Exhibit 10.1 



UNIT PURCHASE AGREEMENT

This UNIT PURCHASE AGREEMENT (the “Agreement”), dated as of February 28, 2013,
is entered into by and among Bonds.com Group, Inc., a Delaware corporation (the
“Company”), and the Initial Buyer(s) and Additional Buyer(s) (if any) set forth
on Schedule 1 hereto (each sometimes referred to herein individually as a
“Buyer” and, collectively, the “Buyers”).

WHEREAS:

A.                The Company and the Buyers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B.                 Each Buyer, severally and not jointly, wishes to purchase,
and the Company wishes to sell, upon the terms and conditions stated in this
Agreement, Units (as defined below) of securities of the Company, as more fully
described in this Agreement. As used herein, each “Unit” purchased by the Buyers
shall consist of: (i) 100 shares (the “Shares”) of Series E-2 Convertible
Preferred Stock of the Company, par value $0.0001 per share (“Series E-2
Preferred Stock”), and (ii) warrants exercisable for 1,428,571.429 shares of
common stock of the Company, par value $0.0001 per share (“Common Stock”), at an
exercise price of $0.07 per share, in each case, subject to equitable adjustment
for stock splits, stock combinations, reorganizations and similar events (the
“Warrants”). The Units, the Shares, the Warrants and the Common Stock to be
issued upon exercise of the Warrants are collectively referred to herein as the
“Securities.”

C.                 In connection with, and as a condition precedent to the
consummation of, the transactions contemplated by this Agreement, (i) the
Company, each Buyer and the requisite holders of Series E-2 Preferred Stock, the
Company’s Series E-1 Convertible Preferred Stock, par value $0.0001 per share,
and the Company’s Series E Convertible Preferred Stock, par value $0.0001 per
share (collectively, the “Series E Holders”) are executing and delivering the
Amended and Restated Series E Stockholders’ Agreement (the “A & R Stockholders’
Agreement”), and (ii) the Buyers are executing and delivering a Joinder to the
Second Amended and Restated Registration Rights Agreement (the “Joinder”).

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1.                  PURCHASE AND SALE OF UNITS.

(a)                Sale and Issuance of Units; Closings.




(i)                 Initial Closing. An initial purchase and sale of Units (the
“Initial Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m., New York City time, on the date hereof (or such other
date and time as is mutually agreed to by the Company and each Buyer). The date
on which the Initial Closing is actually held is referred to herein as the
“Initial Closing Date.” At the Initial Closing, subject to the satisfaction (or
waiver) of the conditions set forth in Sections 5 and 6 below that are
applicable to the Initial Closing, the Company shall issue and sell to each
Buyer that is purchasing Units at the Initial Closing (each individually an
“Initial Buyer” and collectively the “Initial Buyers”, and each Initial Buyer
shall purchase from the Company, severally and not jointly, that number of Units
set forth opposite such Initial Buyer’s name in the column labeled “Purchased
Units at the Initial Closing” on Schedule 1 hereto.



1

 

 

(ii)               Additional Closings. After the Initial Closing, the Company
may sell, from time to time pursuant to this Agreement, additional Units (the
“Additional Units”), to one or more of the Initial Buyers and one or more
additional purchasers (each an “Additional Buyer”); provided that each
Additional Buyer shall become a party to the Transaction Documents (as defined
below) by executing and delivering a counterpart signature page to each of the
Transaction Documents. At each such subsequent purchase and sale of Units (if
any) (each an “Additional Closing”), subject to the satisfaction (or waiver) of
the conditions set forth in Sections 5 and 6 below that are applicable to such
Additional Closing, the Company shall issue and sell to any Initial Buyer
purchasing Units at such Additional Closing and any Additional Buyer, and any
such Initial Buyer and any Additional Buyer shall purchase from the Company that
number of Units as mutually agreed to by the Company and such Initial Buyer or
Additional Buyer. Upon any such purchase and sale at an Additional Closing, the
Company shall update Schedule 1 to reflect the number of additional Units
purchased at each such Additional Closing and any Additional Buyer. Each of the
Initial Closing and any Additional Closing(s) are sometimes referred to herein
individually as a Closing. The date on which any Additional Closing actually
occurs shall be referred to as an “Additional Closing Date” with respect to such
Additional Closing. The Initial Closing Date and each Additional Closing Date
are sometimes referred to herein individually as a “Closing Date,” which term
shall refer to the applicable Initial Closing or Additional Closing. For the
avoidance of doubt, nothing herein shall be deemed to restrain or prohibit the
Company from offering or selling securities pursuant to other contracts or
agreements.

(b)               Purchase Price. The purchase price for each Unit to be
purchased by each Buyer at each Closing hereunder shall be One Hundred Thousand
Dollars ($100,000.00) (the “Purchase Price”).

(c)                Form of Payment; Delivery. On each Closing Date, (i) each
Buyer shall pay the Purchase Price to the Company for each of the Units to be
issued and sold to such Buyer at such Closing by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions, and
(ii) the Company shall issue to each Buyer one or more stock certificates and
Warrant Certificates (as defined below), evidencing the number of Shares and
Warrants to be purchased at such Closing by such Buyer, in each case, free and
clear of any mortgage, pledge, hypothecation, rights of others, rights of first
refusal, claim, security interest, encumbrance, title, defect, voting trust
agreement, option, lien, taxes, charge or similar restrictions or limitations
(collectively, “Liens”).

(d)               Warrants. The Warrants shall be certificated in the form of
Exhibit A hereto.

(e)                Rounding. When calculating the number of Securities
represented by a fraction of a Unit, the Company shall round up to the nearest
whole Security.

2.                  REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to each Buyer, as of the Closing Date(s) at which such
Buyer purchased Units, that:



2

 

 

(a)                Organization and Qualification. Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns at least a majority of the capital
stock or other equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, properties, assets, operations, results of
operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby or on
the other Transaction Documents (as defined in Section 2(b)) or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents; provided, that in no event shall
any of the following be taken into account in the determination of whether a
Material Adverse Effect has occurred: (i) any change in any Law or GAAP; (ii)
any change resulting from conditions affecting any of the industries in which
the Company or its Subsidiaries operate or from changes in general business,
financial, banking or economic conditions or debt, currency or capital markets
(whether in the United States or any other country or in any international
market); or (iii) acts of God, national or international political or social
conditions, the engagement by the United States in hostilities, war or military
operations (whether commenced before or after the date hereof, whether or not
pursuant to the declaration of a national emergency or war and including the
escalation of any such condition), or the occurrence of any military or
terrorist attack. Except as set forth on Schedule 2(a), the Company has no
Subsidiaries and there are no other entities in which the Company, directly or
indirectly, owns any of the capital stock or other equity or similar interests.

(b)               Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the A & R Stockholders’ Agreement, the
Joinder, and the joinder to the A&R Stockholders’ Agreement with respect to any
Buyer that is not an Initial Buyer and each of the other agreements to be
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Units and the Shares and the
reservation for issuance and the issuance of the Common Stock issuable upon
conversion of the Shares and upon exercise of the Warrants, in each case in
accordance with the terms thereof, has been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement and the
other Transaction Documents, as applicable, have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.



3

 

 

(c)                Issuance of Securities. Except as set forth on Schedule 2(c),
the Shares and the Warrants are duly authorized and, upon issuance in accordance
with the terms hereof, shall be validly issued and free from all Liens with
respect to the issue thereof and the Shares, when issued in accordance with the
terms hereof, shall be fully paid and nonassessable with the holders being
entitled to all rights accorded to a holder of Series E-2 Preferred Stock. As of
the Exercise Date, the Company shall have duly authorized and reserved for
issuance a number of shares of Common Stock which equals the maximum number of
shares of Common Stock issuable upon conversion of the Shares and exercise of
the Warrants. The Company shall, for so long as any of the Warrants are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued capital stock, solely for the purpose of effecting the
exercise of the Warrants, 100% of the number of shares of Common Stock issuable
upon exercise of the Warrants. The Company shall, for so long as any of the
Shares are outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued capital stock, solely for the purpose of
effecting the conversion of the Shares, 100% of the number of shares of Common
Stock issuable upon conversion of the Shares. Upon issuance in accordance with
the terms of the Warrants, the shares of Common Stock issued with respect
thereto will be validly issued, fully paid and nonassessable and free from all
Liens with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. Upon conversion of the Shares in
accordance therewith, the shares of Common Stock issued with respect thereto
will be validly issued, fully paid and nonassessable and free from all Liens
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Assuming the accuracy and completeness of
each of the representations made by each Buyer in Section 3, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.

(d)               No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation of the Company, as amended and as in effect
on the date hereof (the “Certificate of Incorporation”), the Company’s Bylaws,
as amended and as in effect on the date hereof (the “Bylaws”), any memorandum of
association, certificate of incorporation, articles of association, bylaws,
certificate of formation, any certificate of designation or other constituent
documents of the Company or any of its Subsidiaries, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of any Self-Regulatory Organization (as defined below)) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected. For purposes of
this Agreement, “Self-Regulatory Organization” means the Financial Industry
Regulatory Authority, Inc. (together with any successor entity, “FINRA”) and any
other commission, board, agency or body that is not a Governmental Authority (as
defined in Section 2(x)(i)) but is charged with the supervision or regulation of
the brokers and dealers that are its members.

(e)                Consents. Other than as set forth on Schedule 2(e), the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any Governmental Authority or
Self-Regulatory Organization or any other Person (as defined in Section 2(p)) in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, except for the filing of a Form D after each Closing,
which will be timely filed. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding



4

 

 

sentence have been obtained or effected on or prior to the applicable Closing
Date, except for the filing of a Form D after each Closing, which will be timely
filed. The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of the rules, regulations or requirements that
permit trading of the Common Stock on the OTC Markets’ OTCQB Market (“OTCQB”)
that would reasonably lead to the suspension of the trading of the Common Stock
on the OTCQB in the foreseeable future.

(f)                No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by a Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim. Except as set forth in Schedule 2(f), neither
the Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Securities.

(g)                No Integrated Offering. None of the Company, its
Subsidiaries, any of their affiliates, or any Person acting on their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules, regulations or requirements that permit
trading of the Common Stock on the OTCQB that would reasonably lead to the
suspension of the trading of the Common Stock on the OTCQB. None of the Company,
its Subsidiaries, their affiliates and any Person acting on its or their behalf
will take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act or cause the
offering of the Securities to be integrated with other offerings for purposes of
any such applicable stockholder approval provisions.

(h)               SEC Documents; Financial Statements. Except as set forth in
Schedule 2(h), during the two (2) years prior to the date hereof, the Company
has timely (including within any additional time periods provided by Rule 12b-25
under the 1934 Act (as defined below)) filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed prior to the date hereof or prior
to the applicable Closing Date, all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein, all amendments thereto and all schedules and exhibits thereto and to
any such amendments being hereinafter referred to as the “SEC Documents”). The
Company has delivered to each Buyer or its respective representatives true,
correct and complete copies of the SEC Documents not available on the EDGAR
system. To the Company’s knowledge, except as set forth in Schedule 2(h) or as
corrected by subsequent amendments thereto, as of their respective filing dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents. As of their respective filing dates, none of
the SEC Documents contained any untrue statement of a



5

 

 

material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. To the Company’s
knowledge, except as set forth in Schedule 2(h) or as set forth in the SEC
Documents, as of their respective filing dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(i)                 Absence of Certain Changes. Except as set forth in the SEC
Documents, since December 31, 2011, there has been no Material Adverse Effect.
Except as disclosed in Schedule 2(i) or the SEC Documents, since December 31,
2011, neither the Company nor any of its Subsidiaries has (i) declared or paid
any dividends, or (ii) sold any assets, individually or in the aggregate, in
excess of $100,000 outside of the ordinary course of business. Except as
disclosed in Schedule 2(i), neither the Company nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings against the Company or any of its
Subsidiaries or any actual knowledge of any fact which would reasonably lead a
creditor to do so.

(j)                 Undisclosed Liabilities. Except as set forth in Schedule
2(j) or the SEC Documents and for liabilities which have arisen in the ordinary
course of business since the date of the Company’s most recent Quarterly Report
on Form 10-Q, to the Company’s Knowledge, neither the Company nor any of its
Subsidiaries has any liability in excess of $25,000 that is not adequately
reflected or provided for in the financial statements filed by the Company with
the SEC or the notes thereto.

(k)               Conduct of Business; Regulatory Permits. Neither the Company
nor any of its Subsidiaries is in violation of any term of or in default under
any certificate of designation of any outstanding series of preferred stock of
the Company, their respective certificates of incorporation, bylaws or
equivalent documents. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements that permit
trading of the Common Stock on the OTCQB that would reasonably lead to the
suspension of the trading of the Common Stock on the OTCQB in the foreseeable
future. The Company and its Subsidiaries possess all certificates, approvals,
authorizations and permits required by the appropriate Governmental Authorities
or Self-Regulatory Organizations necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, approval, authorization or permit.



6

 

 

(l)                 Foreign Corrupt Practices. Neither the Company, nor any of
its Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its Subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its Subsidiaries (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

(m)             Sarbanes-Oxley Act. Except as set forth on Schedule 2(m) or in
the SEC Documents, the Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

(n)               Transactions With Affiliates. Except as set forth on Schedule
2(n) or in the SEC Documents, none of the officers, directors or employees of
the Company or any of its Subsidiaries is presently a party to any material
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

(o)               Equity Capitalization. Immediately prior to the Initial
Closing, the authorized capital stock of the Company consists of (x)
1,500,000,000 shares of Common Stock, 97,375,008 shares of which, as of the date
hereof, are issued and outstanding, 743,049,694 shares of which are reserved for
issuance pursuant to the Company’s employee incentive plans and other options
and warrants outstanding (which amount includes all shares issuable upon
exercise of any options and/or warrants granted or issued by the Company on or
prior to the date hereof), and approximately 7,917,460 shares of which are
reserved for issuance pursuant to the Company’s outstanding convertible
promissory notes (which amount includes all shares issuable upon exercise of any
convertible promissory notes issued by the Company on or prior to the date
hereof); provided, further, that such amount includes shares issuable upon
conversion of interest on such convertible notes accrued through February 28,
2013), and (y) 1,000,000 shares of preferred stock, par value $.0001 per share,
(1) 508,000 of which have been designated Series A Preferred Stock and 85,835 of
which are issued and outstanding, (2) 10,000 of which have been designated
Series C Preferred Stock and all of which are issued and outstanding, (3) 12,000
of which have been designated Series E Preferred Stock and 11,831 of which are
issued and outstanding, (4) 1,400 of which have been designated Series E-1
Preferred Stock and 1,334 of which are issued and outstanding, and (5) 20,000 of
which have been designated Series E-2 Preferred Stock and 17,000 of which are
issued and outstanding. All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. The
rights, privileges and preferences of each of the series of preferred stock are
as set forth in the Company’s Certificate of Incorporation and as provided by
the Delaware General Corporation Law. Immediately prior to the Initial Closing,
the outstanding shares of the Company’s capital stock are held of record and, to
the knowledge of the Company, beneficially by the Persons and in the amounts set
forth on Schedule 2(o); provided, that Schedule 2(o) does not identify all
record or beneficial owners of less than 5% calculated on a fully diluted

 

7

 



basis. Except as set forth on Schedule 2(o): (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any Liens suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries; (iii) there are no outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound; (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its securities under the 1933 Act; (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (viii)
the Company and its Subsidiaries have no liabilities or obligations required to
be disclosed in the SEC Documents but not so disclosed in the SEC Documents. The
Company has furnished or made available to each Buyer true, correct and complete
copies of the Certificate of Incorporation and the Bylaws.

(p)               Indebtedness and Other Contracts. Except as disclosed in
Schedule 2(p), neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
material term of or in default under any contract, agreement or instrument
relating to any Indebtedness or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including, without limitation, “capital leases” in
accordance with United States generally accepted accounting principles (other
than trade payables entered into in the ordinary course of business), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security



8

 

 

interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
limited partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

(q)               Absence of Litigation. Except as set forth in the SEC
Documents or on Schedule 2(q), there is no action, suit, proceeding, inquiry or
investigation before or by any Governmental Authority or Self-Regulatory
Organization pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Series E Preferred Stock,
the Series E-1 Preferred Stock, the Series E-2 Preferred Stock, the Series A
Preferred Stock, the Common Stock or any of the Company’s or the Company’s
Subsidiaries’ officers or directors, whether of a civil or criminal nature or
otherwise.

(r)                 Employee Relations. Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. Except as set forth on Schedule 2(r), the Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer (as defined in Rule 501(f) of the 1933 Act) of the Company or
any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries, to the knowledge of
the Company or any of its Subsidiaries, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(s)                Title. Except as set forth on Schedule 2(s), the Company and
its Subsidiaries have good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them
which is material to the business of the Company and its Subsidiaries, in each
case free and clear of all Liens except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.



9

 

 

(t)                 Intellectual Property Rights. Except as set forth on
Schedule 2(t), the Company and its Subsidiaries own, control or license adequate
valid and enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, software,
documentation, original works of authorship, patents, patent rights, copyrights,
inventions, improvements, licenses, approvals, governmental authorizations,
trade secrets and other intellectual property rights and all applications and
registrations therefor (“Intellectual Property Rights”) necessary or appropriate
to conduct their respective businesses as now conducted or as proposed to be
conducted after the Initial Closing Date or any Final Closing Date, as
applicable. None of the Company’s Intellectual Property Rights has expired or
terminated or has been abandoned, or is expected to expire or terminate or are
expected to be abandoned within three years from the Initial Closing Date or any
Final Closing Date, as applicable. The Company does not have any knowledge of
any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights. Except as set forth on Schedule 2(t), neither the Company nor
any of its Subsidiaries is aware of any facts or circumstances which might give
rise to any of the foregoing infringements or claims, actions or proceedings.
The Company and its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights.

(u)               Tax Status. Except as set forth on Schedule 2(u), the Company
and each of its Subsidiaries (i) has made or filed all foreign, U.S. federal,
state and local income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, whether
or not shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no material Liens with respect to taxes upon the assets or properties
of either the Company or its Subsidiaries, other than with respect to taxes not
yet due and payable. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

(v)               Internal Accounting and Disclosure Controls. Except as set
forth in the SEC Documents, the Company and each of its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. Except as set forth in the SEC
Documents, the Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15 under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. The Company has implemented a plan to
address the material weaknesses in its internal controls over financial
reporting identified by the Company’s accountants and has taken such steps as
are commercially reasonable to address such material weaknesses.



10

 

 

(w)              Transfer Taxes. All stock transfer or other taxes (other than
income or similar taxes) which are required to be paid in connection with the
sale and transfer of the Securities to be sold to each Buyer at each Closing
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(x)               Broker Dealer Entities.

(i)                 Except as set forth on Schedule 2(x)(i), the Company and
each Subsidiary of the Company (the “Broker Dealer Entities”) that is required
to be registered as a broker or a dealer with the SEC, the securities commission
or similar authority of any domestic or foreign governmental or regulatory
authority, department, board, instrumentality, agency, court, tribunal
arbitrator, commission or other entity (each a “Governmental Authority”) is duly
registered as such (and is listed on Schedule 2(x)(i) with its respective
jurisdictions of registration and Self-Regulatory Organization memberships), and
such registrations are in full force and effect, and each Broker Dealer Entity
is a member in good standing with all applicable Self-Regulatory Organizations,
and each Broker Dealer Entity’s Uniform Application for Broker Dealer
Registration on Form BD, as amended as of the date hereof, and each of its other
registrations, forms and other reports filed with any Governmental Authority or
Self-Regulatory Organization in connection with its activities as a broker or a
dealer and is in compliance in all material respects with the applicable
requirements of the 1934 Act and other applicable law and rules and does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and no
Broker Dealer Entity has exceeded in any material way with respect to its
business, the business activities enumerated in any Self-Regulatory Organization
membership agreements or other limitations imposed in connection with its
registrations, forms (including Form BDs) and other reports filed with any
Governmental Authority or Self-Regulatory Organization.

(ii)               Since October 4, 2007, none of the Broker Dealer Entities or
any of their respective “associated persons of a broker or dealer” (as defined
in the 1934 Act) has been, or currently is, ineligible or disqualified pursuant
to Section 15, Section 15B or Section 15C of the 1934 Act to serve as a broker
or dealer or as an “associated person of a broker or dealer” (as defined in the
1934 Act), nor is there any legal, administrative, arbitral, or other
proceedings, suits, actions, claims, investigations, complaints or hearings by
or before a Governmental Authority or Self-Regulatory Organization pending, or
threatened in writing, by any Governmental Authority or Self-Regulatory
Organization, which would reasonably be expected to become the basis for any
such ineligibility or disqualification, nor is there any reasonable basis for a
proceeding or investigation, whether formal or informal, preliminary or
otherwise, that is reasonably likely to result in any such ineligibility or
disqualification.

(iii)             Each of the Broker-Dealer Entities is in compliance in all
material respects with Regulation T of the Board of Governors of the Federal
Reserve System and the margin rules or similar rules of a Self-Regulatory
Organization of which such Broker-Dealer Entity is a member, including the rules
governing the extension or arrangement of credit to customers, and none of the
Company or its Subsidiaries other than the Broker Dealer Entities has or does
extend or arrange credit for any customer within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.



11

 

 

(iv)             Each of the Broker Dealer Entities is in compliance with all
applicable regulatory net capital requirements.

(v)               To the Company’s knowledge, no facts or circumstances exist
that would cause any Self-Regulatory Organization or any other Governmental
Authority to revoke or restrict the Broker Dealer Entities’ licenses, permits,
approvals, authorizations, consents, registrations, certificates or orders to
operate in any jurisdiction as a broker or a dealer after the Initial Closing or
any Final Closing, as applicable.

(vi)             Each of the Broker Dealer Entities is in compliance with all
applicable provisions of Regulation ATS under the 1934 Act.

(y)               Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities, and for so long as any Buyer holds
any Securities, will not be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

(z)                Stock Option Plans. Each stock option granted by the Company
was granted (i) in accordance with the terms of the applicable Company stock
option plan (if any) and (ii) with an exercise price at least equal to the fair
market value of the Common Stock on the date such stock option would be
considered granted under generally accepted accounting principles and applicable
law. No stock option granted under the Company’s stock option plan has been
backdated. The Company has not knowingly granted, and there is no and has been
no Company policy or practice to knowingly grant, stock options prior to, or
otherwise knowingly coordinate the grant of stock options with, the release or
other public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

(aa)            Registration Rights and Voting Rights. Except as provided in the
Second Amended and Restated Registration Rights Agreement dated as of December
5, 2011, among the Company and the holders named therein (the “Registration
Rights Agreement”), and as set forth on Schedule 2(aa)(i), the Company is not
under any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities. To the Company’s knowledge, except as
contemplated in the Registration Rights Agreement, the Series E Stockholders’
Agreement dated as of December 5, 2011, among the Company and the holders named
therein, as amended (the “Series E Stockholders’ Agreement”) and as set forth on
Schedule 2(aa)(ii), no stockholder of the Company has entered into any
agreements with respect to the voting of capital shares of the Company.

(bb)           Disclosure. The Company understands and confirms that each Buyer
will rely on the foregoing representations in effecting transactions in
securities of the Company. To the Company’s knowledge, all disclosures regarding
the Company, or any of its Subsidiaries, their business and the transactions
contemplated hereby set forth in this Agreement and the other Transaction
Documents, including the Schedules hereto and thereto are true and correct as of
the date when made and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under



12

 

 

which they were made, not misleading as of the date when made. Each press
release issued by the Company or any of its Subsidiaries during the twelve (12)
months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that none of the Buyers makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.

3.                  REPRESENTATIONS AND WARRANTIES of EACH buyer.

Each Buyer, severally for and on account of such Buyer alone, makes the
following representations and warranties:

(a)                Validity; Enforcement. The Transaction Documents to which
such Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(b)               No Public Sale or Distribution. Such Buyer is acquiring the
Securities to be acquired by it hereunder for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act, and
such Buyer does not have a present arrangement to effect any distribution of
such Securities to or through any person or entity; provided, however, that by
making the representations herein, such Buyer does not agree to hold any of such
Securities for any minimum or other specific term and reserves the right to
dispose of such Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Securities to be acquired by it hereunder in the ordinary course
of its business. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities to be acquired by it hereunder.

(c)                Accredited Investor Status. Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

(d)               Reliance on Exemptions. Such Buyer understands that the
Securities to be acquired by it hereunder are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of such Buyer to acquire such Securities.

(e)                Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities to
be acquired by such Buyer hereunder which have been requested by such Buyer.
Such Buyer and its advisors, if any, have been afforded the opportunity to



13

 

 

ask questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained herein. Such Buyer
understands that its investment in the Securities to be acquired by it hereunder
involves a high degree of risk and is able to afford a complete loss of such
investment. Such Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities to be acquired by it hereunder.

(f)                Transfer or Resale. Such Buyer understands that: (i) the
Securities to be acquired by it hereunder have not been and are not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably satisfactory to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Buyer provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of such Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of such Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register such Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. Notwithstanding the foregoing, the Securities to be
acquired by such Buyer hereunder may be pledged in connection with a bona fide
margin account or other loan or financing arrangement secured by such Securities
and such pledge of such Securities shall not be deemed to be a transfer, sale or
assignment of such Securities hereunder, and if such Buyer effects a pledge of
such Securities it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document, including, without limitation, this Section
3(f).

(g)                General Solicitation. Such Buyer is not purchasing the
Securities to be acquired by it hereunder as a result of any advertisement,
article, notice or other communication regarding such Securities published in
any newspaper, magazine or similar media or broadcast over television or radio
or presented at any seminar or, to such Buyer’s knowledge, any other general
solicitation or general advertisement.

4.                  COVENANTS.

(a)                Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing. The Company, on or before the
applicable Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to qualify the Securities for sale to each Buyer
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to each Buyer on or prior
to the applicable Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
applicable Closing Date.



14

 

 

(b)               Use of Proceeds. The Company will use the proceeds from the
sale of the Securities for general corporate and for working capital purposes.

(c)                Transfer Restrictions.

(i)                 The Securities may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of
Securities by any Buyer other than pursuant to an effective registration
statement or Rule 144, to the Company or to an affiliate of such Buyer, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement.

(ii)               Each Buyer agrees to the imprinting, so long as is required
by this Section 4(d), of a legend on any of the Securities in the following
form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

(d)               Removal of Legend. Certificates evidencing the Securities
shall not contain any legend (including the legend set forth in Section 4(d)
hereof): (i) while a registration statement covering the resale of such security
is effective under the 1933 Act, or (ii) subject to the legal opinion
requirement of the immediately succeeding sentence, if such Securities are
eligible for sale without restriction under Rule 144 or (iii) if such legend is
not required under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).  The Company
agrees that at such time as such legend is no longer required under this Section
4(d), it will, no later than three trading days following the delivery by a
Buyer to the Company or the Company’s transfer agent of a certificate
representing the Securities, as applicable, issued with a restrictive legend
along with a reasonably acceptable legal opinion and broker representation
letter, deliver or cause to be delivered to such Buyer a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Company’s transfer agent that enlarge the restrictions on transfer set forth in
this Section.



15

 

 

(e)                Compliance with 1933 Act. Each Buyer agrees that such Buyer
will only sell any Securities pursuant to either the registration requirements
of the 1933 Act, including any applicable prospectus delivery requirements, or
an exemption therefrom, and that if Securities are sold pursuant to a
registration statement, they will be sold in compliance with the plan of
distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
Section 4(e) is predicated upon the Company's reliance upon this understanding.

(f)                Public Announcements. The Company and each Buyer as of the
time of a contemplated press release or other public statement shall consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any such press release or public statement with respect to the
transactions contemplated hereby, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable law or any applicable stock exchange.

(g)                Closing Documents. On or prior to fourteen (14) calendar days
after the Initial Closing Date or any Additional Closing Date, as applicable,
the Company agrees to deliver, or cause to be delivered, to each Buyer who
participated in such Closing which took place on such Closing Date a complete
electronic closing set of the Transaction Documents, the Securities and any
other document required to be delivered to any party pursuant to Section 5 or 6
hereof or otherwise.



5.                  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL AT THE
CLOSINGs.

The obligation of the Company hereunder to issue and sell the Units to each
Buyer at the Initial Closing and any Additional Closing is subject to the
satisfaction, at or before the applicable Closing Date, of the applicable
conditions set forth below, provided that these conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole discretion
by providing each Buyer with prior written notice thereof:

(a)                With respect to each Closing, each Buyer shall have executed
each of the Transaction Documents to which it is a party and delivered the same
to the Company.

(b)               With respect to the Initial Closing and any Additional
Closing, each Buyer shall have delivered to the Company the Purchase Price for
each of the Units being purchased by such Buyer at such Closing by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company.

(c)                The representations and warranties of each Buyer shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the Initial Closing Date with
respect to the Initial Closing and as of any Additional Closing Date with
respect to any Additional Closing, and as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date), and each Buyer shall have
performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the applicable Closing Date.



16

 

 

(d)               With respect to the Initial Closing, each Buyer and the Series
E Holders shall have executed and delivered to the Company the A & R
Stockholders’ Agreement.

(e)                With respect to any Additional Closing, the Company and each
Buyer shall have mutually agreed to the number of Units to be purchased and sold
at such Additional Closing, and the Company shall have obtained from its Board
of Directors and stockholders all consents, approvals and waivers as the Company
determines are reasonably necessary or appropriate in connection with such
Additional Closing.

6.                  CONDITIONS TO each BUYER’S OBLIGATION TO PURCHASE at the
closings.

The obligation of each Buyer hereunder to purchase the Units contemplated by
this Agreement at the Initial Closing and any Additional Closing is subject to
the satisfaction, at or before the applicable Closing Date, of the applicable
conditions set forth below, provided that these conditions are for such Buyer’s
benefit and may be waived by such Buyer at any time in its discretion by
providing the Company with prior written notice thereof:

(a)                With respect to the Initial Closing, the Trimarc Designee (as
defined in the A & R Stockholders’ Agreement) shall have been elected to the
Company’s Board of Directors, the Company shall have executed and delivered to
such designee an Indemnification Agreement, and the size of the Board of
Directors shall have been fixed at 11 directors.

(b)               With respect to the Initial Closing and any Additional
Closing, the Company shall have executed and delivered to such Buyer (i) each of
the Transaction Documents to which such Buyer is a party, and (ii) copies of one
or more certificates representing the shares of Series E-2 Preferred Stock being
purchased by such Buyer at such Closing pursuant to this Agreement.

(c)                With respect to the Initial Closing and any Additional
Closing, the Company shall have executed and delivered to such Buyer the Warrant
Certificate representing the Warrants issued to such Buyer at such Closing.

(d)               With respect to the Initial Closing, such Buyer shall have
received the opinion of Hill, Ward and Henderson P.A., the Company’s outside
counsel (“Company Counsel”), dated as of the Initial Closing Date.

(e)                With respect to the Initial Closing, such Buyer shall have
received the following:

(i)                 a certificate signed on behalf of the Company by the
Secretary of the Company, dated as of the Initial Closing Date, certifying (A)
the resolutions adopted by the Board of Directors or a duly authorized committee
thereof approving the transactions contemplated by the Transaction Documents and
the issuance of the Units and Shares, (B) the current versions of the
Certificate of Incorporation and Bylaws and (C) the signatures and authority of
the individuals signing this Agreement and related documents on behalf of the
Company; and

(ii)               a certificate signed on behalf of the Company by the
Secretary of the Company, dated as of the Initial Closing Date, certifying the
incorporation and good standing of the Company and each of its Subsidiaries in
such entity’s jurisdiction of formation, as evidenced by and attaching true and
complete copies of certificates of the secretary of state (or comparable office)
of each such jurisdiction as of a date within five (5) days prior to such
Closing Date.



17

 

 

(f)                The representations and warranties of the Company shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the Initial Closing Date with
respect to the Initial Closing and as of any Additional Closing Date with
respect to any Additional Closing, and as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date), and the Company shall have
performed, satisfied and complied with in all respects the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the applicable Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Financial Officer
of the Company, dated as of the applicable Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Buyer.

(g)                With respect to the Initial Closing, the Company shall have
obtained all governmental, regulatory or third party consents and approvals, if
any, necessary for the sale of the Units.

(h)               With respect to the Initial Closing, the Company shall have
delivered to such Buyer such other documents relating to the transactions
contemplated by this Agreement as such Buyer or its respective counsel may
reasonably request.

(i)                 With respect to the Initial Closing, the Company and the
Series E Holders shall have executed and delivered the A & R Stockholders’
Agreement.

(j)                 With respect to any Additional Closing, the Company and such
Buyer shall have mutually agreed to the number of Units to be purchased and sold
at such Additional Closing,

7.                  MISCELLANEOUS.

(a)                Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.



18

 

 

(b)               Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or a
signature transmitted by email shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or emailed signature.

(c)                Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

(d)               Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e)                Entire Agreement; Amendments. This Agreement and all other
Transaction Documents supersede all other prior oral or written agreements among
the Buyers, the Company, their respective affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and each Major Buyer and any of their respective successors or assigns
that would be a Major Buyer hereunder. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought.

(f)                Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with an overnight courier service prior to such courier’s deadline
for next Business Day delivery to the recipient (all delivery fees and charges
prepaid), in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:



19

 

 

If to the Company:

Bonds.com Group, Inc.
1500 Broadway, 31st Floor
New York, New York 10036
Fax No:  (212) 278-8934
Attention:  Thomas Thees, Chief Executive Officer

with a copy (for informational purposes only) to:

Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile: (813) 221-2900
Attention: Mark A. Danzi, Esq.

If to a Buyer, as set forth on Schedule 1 hereto;

or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g)                Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Buyer. A Buyer
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Company; provided, that such Buyer may assign
some or all of its rights and obligations hereunder to an affiliate of such
Buyer, without the consent of the Company or any other Buyer, in which event
such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights and obligations; provided that as a condition to any such
assignment the assignee shall agree to be bound by the terms of this Agreement
as a Buyer hereunder and such assignor shall not be relieved of liability for
the performance of its obligations hereunder.

(h)               No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

(i)                 Expenses. Each of the parties hereto shall bear its own
out-of-pocket expenses incurred with respect to the transactions contemplated
herein.



20

 

 

(j)                 Survival of Representations and Warranties and Covenants.
The representations and warranties, covenants and agreements of the Company and
each Buyer contained in this Agreement shall survive each Closing. The Company
shall not have any liability pursuant to Section 7(l)(i) unless a claim is made
hereunder prior to the eighteen month anniversary of the date of this Agreement,
in which case such representation and warranty or covenant, as the case may be,
shall survive as to such claim until such claim has been finally resolved.

(k)               Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(l)                 Indemnification.

(i)                 Subject to Section 7(j) and the other provisions of this
Section 7(l), in consideration of the execution and delivery by each Buyer of
the Transaction Documents to which such Buyer is a party and acquiring the
Securities thereunder and in addition to all of the Company’s other obligations
under the Transaction Documents, the Company shall defend, protect, indemnify
and hold harmless each Buyer and all of their stockholders, partners, members,
officers, directors, and employees (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement
or any other certificate, instrument or document contemplated hereby (but not
any other Transaction Document), or (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the A & R Stockholders’
Agreement or any other certificate, instrument or document contemplated hereby
or thereby (but not any other Transaction Document). Notwithstanding anything to
the contrary contained in this Agreement: (i) the maximum aggregate amount of
Indemnified Liabilities that may be recovered from the Company by an Indemnitee
pursuant to this Section 7(l) shall be equal to the aggregate Purchase Price
paid by the Buyers; and (ii) the Company shall not be liable to the Indemnitees
for any claim for indemnification pursuant to this Section 7(l) unless and until
the aggregate amount of Indemnified Liabilities that may be recovered from the
Company equals or exceeds $100,000 (the “Basket Amount”), in which case the
Company shall be liable only for the Indemnified Liabilities pursuant to this
Section 7(l) in excess of the Basket Amount. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

(ii)               The Basket Amount, maximum liability and any Indemnified
Liabilities pursuant to this Section 7(l) shall be calculated net of (A)
payments actually recovered as of the date of calculation by an Indemnitee under
any insurance policy with respect to such Indemnified Liabilities (net of
collection costs, increases in premiums and retro-premiums) and (B) any actual
recovery as of the date of calculation by the Indemnitee from any other Person
with respect to such Indemnified Liabilities (net of collection costs);
provided, however, that no Indemnitee shall have any obligation to mitigate its
losses with respect to any Indemnified Liability.


21

 



(iii)             The parties hereto hereby acknowledge and agree that for
purposes of this Section 7(l) in respect of the Company’s representations and
warranties set forth in Section 2 (the “Company Warranties”), any and all
“Material Adverse Effect,” “material adverse effect,” “materiality” and similar
exceptions and qualifiers and any similar thresholds set forth in such Company
Warranties shall be disregarded for purposes of determining the amount of
Indemnified Liabilities resulting therefrom (but not whether a breach has
occurred).

(m)             No Strict Construction; Definition of Business Day. The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party. As used herein, the term “Business Day” shall mean
any day other than (a) a Saturday or Sunday and (b) any day on which banks are
required or permitted to be closed in New York, New York.

(n)               Definition of Knowledge. “Knowledge,” including the phrase “to
the Company’s knowledge,” shall mean the knowledge after reasonable
investigation of the officers and senior employees of the Company. “Major Buyer”
means any Buyer whose aggregate purchase price for all Units of all Closings is
at least $1,000,000.

(o)               Remedies. Each Buyer and each holder of the Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to a Buyer. The Company
therefore agrees that such Buyer shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security. 

[Signature Page Follows]

22

 

IN WITNESS WHEREOF, each Buyer and the Company have caused this Unit Purchase
Agreement to be duly executed as of the date first written above.



    COMPANY:           By: /s/ Thomas Thees     Name: Thomas Thees     Title:
Chief Executive Officer



 

[SERIES E-2 Preferred Unit Purchase Agreement]



 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused this Unit Purchase
Agreement to be duly executed as of the date first written above.



    BUYER:                 TRIMARC CAPITAL FUND. L.P.            By: Oakum Bay
Trimarc Partners, LLC, its General Partner                 By: /s/ Michael Trica
    Michael Trica, Managing Member    



 

[SERIES E-2 Preferred Unit Purchase Agreement]



 

 

 

Schedule 1

 

Buyer Purchased Units at Initial Closing

Trimarc Capital Fund, L.P.

 

400 Madison Avenue, Suite 9D
New York, NY 10017
Fax: (646) 607-9008
Attention: Michael Trica

 

 

 

20

 

 

 

 

 

 

 

Exhibit A

Warrant

 

 

[See attached]

 

 

[FORM OF WARRANT]

THE OFFER AND SALE OF THIS COMMON Stock PURCHASE WARRANT AND THE SHARES OF
COMMON STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THIS COMMON Stock PURCHASE WARRANT AND THE SHARES OF COMMON STOCK THAT
MAY BE PURCHASED HEREUNDER MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM.

BONDS.COM GROUP, INC.

COMMON STOCK PURCHASE WARRANT

Date of Issuance: [●]

THIS IS TO CERTIFY that [●], a [●], and its transferees, successors and assigns
(the “Holder”), for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, is entitled to purchase from BONDS.COM GROUP,
INC., a Delaware corporation (the “Company”), at the price of $0.07 per share,
as such price may be adjusted as provided herein (the “Exercise Price”), at any
time on or after the date hereof (the “Commencement Date”) and expiring on the
date that is five (5) years after the Commencement Date (the “Expiration Date”),
[●] ([●]) (the “Aggregate Number”) shares of the fully paid and nonassessable
Common Stock, par value $0.0001 per share, of the Company (the “Common Stock”)
(as such number may be adjusted as provided herein).

Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 11 hereof unless otherwise defined herein.
   

SECTION1.                The Warrant; Transfer and Exchange.

(a)                The Warrant.  This Common Stock Purchase Warrant (this
“Warrant”) is issued under and pursuant to the Unit Purchase Agreement, dated as
of the date hereof, by and between the Company, the Holder and any other parties
set forth on Schedule 1 thereto (the “Unit Purchase Agreement”).  This Warrant
and the rights and privileges of the Holder hereunder may be exercised by the
Holder in whole or in part as provided herein, shall survive any termination of
the Unit Purchase Agreement and, as more fully set forth in Sections 1(b) and 8
hereof, may be transferred (subject to applicable securities laws and
regulations) by the Holder to any other Person or Persons at any time or from
time to time, in whole or in part, regardless of whether the Holder retains any
or all rights under the Unit Purchase Agreement.

(b)               Transfer and Exchanges.  The Company shall initially record
this Warrant on a register to be maintained by the Company with its other stock
books and, subject to Section 8 hereof, from time to time thereafter shall
reflect the transfer of this Warrant on such register when surrendered for
transfer in accordance with the terms hereof and properly endorsed, accompanied
by appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to

 



 



any stamp or other tax or governmental charge or fee required to be paid in
connection with the transfer thereof.  Upon any such transfer, a new warrant or
warrants shall be issued to the transferee and the Holder (in the event this
Warrant is only partially transferred) and the surrendered warrant shall be
canceled.  Each such transferee shall succeed to all of the rights of the Holder
with respect to the Warrant being so transferred; provided, however, that, in
the event this Warrant is partially transferred, the Holder and such transferee
shall hold rights in respect of this Warrant in proportion to their respective
interests in this Warrant.  This Warrant may be exchanged at the option of the
Holder, when surrendered at the Principal Office, for another warrant or other
warrants of like tenor and representing in the aggregate the right to purchase a
like number of shares of Common Stock.

SECTION2.                Exercise.

(a)                Right to Exercise.  At any time after the Commencement Date
and on or before the Expiration Date, the Holder, in accordance with the terms
hereof, may exercise this Warrant, in whole at any time or in part from time to
time, by delivering this Warrant to the Company during normal business hours on
any Business Day at the Principal Office, together with the Election to
Purchase, in the form attached hereto as Exhibit A and made a part hereof (the
“Election to Purchase”), duly executed, and payment of the Exercise Price per
share for the number of shares to be purchased (the “Exercise Amount”), as
specified in the Election to Purchase.  If the Expiration Date is not a Business
Day, then this Warrant may be exercised on the next succeeding Business Day.

(b)               Payment of Exercise Price.  Payment of the Exercise Price
shall be made to the Company by either of the following means (or any
combination of such means): (i) in cash or other immediately available funds,
payable by certified wire transfer to an account designated by the Company or
(ii) as provided in Section 2(c).  The amount of the Exercise Price to be paid
shall equal the product of (A) the Exercise Amount multiplied by (B) the
Exercise Price per share.

(c)                Cashless Exercise.  The Holder shall have the right to pay
all or a portion of the Exercise Price by making a “Cashless Exercise” pursuant
to this Section2(c), in which case the portion of the Exercise Price to be so
paid shall be paid by reducing the number of shares of Common Stock otherwise
issuable pursuant to the Election to Purchase (the “Exercise Shares”) by an
amount (the “Cashless Exercise Shares”) equal to (i) the Exercise Price
multiplied by the Exercise Shares and divided by (ii) the Fair Market Value Per
Share of the Common Stock determined as of the Business Day immediately
preceding the date of such exercise of this Warrant.  The number of shares of
Common Stock to be issued to the Holder as a result of a Cashless Exercise will
therefore be equal to the Exercise Shares minus the Cashless Exercise Shares.

(d)               Issuance of Shares of Common Stock.  Upon receipt by the
Company of this Warrant at the Principal Office in proper form for exercise, and
accompanied by payment of the Exercise Price as aforesaid, the Company shall
immediately cause the shares of Common Stock to be registered in the name of the
Holder in the Register of Stockholders of the Company and the Holder shall then
be deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that certificates representing such shares of
Common Stock may not then be actually delivered.  Upon such surrender of this
Warrant and payment of the Exercise Price as aforesaid, the Company shall issue
and cause to be delivered with all reasonable dispatch to, or upon the written
order of, the Holder (and in such name or names as the Holder may designate) a
certificate or certificates for a number of shares of Common Stock equal to the
Exercise Amount, subject to any reduction as provided in Section 2(c) for a
Cashless Exercise.



22

 

 

(e)                Fractional Shares.  The Company shall not be required to
deliver fractions of shares of Common Stock upon exercise of this Warrant.  If
any fraction of a share of Common Stock would be deliverable upon an exercise of
this Warrant, the Company may, in lieu of delivering such fraction of a share of
Common Stock, make a cash payment to the Holder in an amount equal to the same
fraction of the Fair Market Value Per Share of the Common Stock determined as of
the Business Day immediately preceding the date of exercise of this Warrant.

(f)                Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof.
 


SECTION3.                Payment of Taxes.

The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof. 
  

SECTION4.                Replacement Warrant.

In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).




SECTION5.                Reservation of Capital Stock and Other Covenants.

(a)                Reservation of Authorized Capital Stock.  The Company shall
at all times ensure that it has sufficient authorized and unissued capital, free
of preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon the exercise of this Warrant.

(b)               Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Common Stock to be issued upon the exercise of this
Warrant, or any shares or other securities to be issued pursuant to Section 6
hereof, require registration with or approval of any Governmental Authority
under any federal or state law (other than securities laws) before such shares
or other securities may be validly delivered upon exercise of this Warrant or
other securities that may be purchased hereunder, then the Company covenants
that it will, at its sole expense, and as promptly as practicable, secure such
registration or approval, as the case may be.

(c)                Validly Issued Shares.  The Company covenants that all shares
of Common Stock delivered upon exercise of this Warrant, assuming full payment
of the Exercise Price, shall, upon delivery by the Company, be duly authorized
and validly issued, fully paid and nonassessable, free from all stamp taxes,
liens and charges with respect to the issue or delivery thereof and otherwise
free of all other security interests, encumbrances and claims of any nature
whatsoever other than such security interests, encumbrances and claims granted
by the Holder.



3



 

 

SECTION6.                Adjustments.

Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  

(a)                Adjustments to Aggregate Number.  The Aggregate Number, after
taking into consideration any prior adjustments pursuant to this Section 6,
shall be subject to adjustment from time to time as follows and, thereafter, as
adjusted, shall be deemed to be the Aggregate Number hereunder.

(i)                 Stock Dividends; Subdivisions, Combinations and
Reclassifications.  In case at any time or from time to time the Company shall:

(A)              issue to the holders of the Common Stock a dividend payable in,
or other distribution of, Common Stock (a “Stock Dividend”),

(B)              subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, including, without limitation, by means of a
stock split (a “Stock Subdivision”),

(C)              combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (a “Stock Combination”), or

(D)              issue any shares of its capital stock in a reclassification of
the Common Stock (a “Stock Reclassification”),

then the number of shares of Common Stock purchasable upon exercise of this
Warrant, if any, immediately prior thereto shall be adjusted so that the Holder
shall be entitled to receive the kind and number of shares of Common Stock or
other securities of the Company which it would have owned or have been entitled
to receive had this Warrant been exercised in advance thereof.

(ii)               Miscellaneous.  The following provisions shall be applicable
to the making of adjustments of the Aggregate Number provided above in this
Section 6(a):

(A)             The adjustments required by the preceding paragraphs of this
Section 6(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Aggregate
Number that would otherwise be required shall be made (except in the case of a
Stock Subdivision, Stock Combination or Stock Reclassification as provided for
in Section 6(a)(i) hereof) unless and until such adjustment either by itself or
with other adjustments not previously made adds or subtracts at least one
one-hundredth of one share to or from the Aggregate Number immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 6(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. 

(B)              In computing adjustments under this Section 6(a), fractional
interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.


4

 



(C)              If the Company shall take a record of the holders of the Common
Stock for the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to shareholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.

(b)               Adjustment to Exercise Price.

(i)                 Upon any adjustment to the Aggregate Number or of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder pursuant to Section 6(a)(i), the Holder shall thereafter
be entitled to purchase such Aggregate Number of shares of Common Stock or other
securities resulting from such adjustment at an Exercise Price per share of
Common Stock or other security obtained by multiplying the Exercise Price in
effect immediately prior to such adjustment by the Aggregate Number prior to
such adjustment and dividing by the Aggregate Number immediately following such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

(ii)               In case at any time or from time to time the Company shall
pay a dividend or make a distribution in cash, securities or other assets to the
holders of Common Stock, other than (x) as described in Sections 6(a)(i)(A) and
6(a)(i)(D) above or (y) regular quarterly or other periodic dividends (any such
non-excluded event being referred to as an “Extraordinary Dividend”), then the
Exercise Price shall be decreased by the amount of cash and/or the fair market
value (as determined by the Board of Directors of the Company, in good faith) of
any securities or other assets paid on each share of Common Stock in respect of
such Extraordinary Dividend. An adjustment made pursuant to this Section
6(b)(ii) shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.

(iii)             Except for Exempted Securities and (y) pursuant to options,
warrants and conversion rights in existence on the date of issuance hereof, if
and whenever on or after the date of issuance hereof until December 8, 2013, the
Company shall issue or sell or shall in accordance with subparagraphs (1) to (9)
of this Section 6(b)(iii), inclusive, be deemed to have issued or sold, any
shares of its Common Stock for a consideration per share less than the Exercise
Price in effect immediately prior to the time of such issue or sale, then
forthwith upon such issue or sale (the “Triggering Transaction”), the Exercise
Price shall, subject to subparagraphs (1) to (9) of this Section 6(b)(iii),
inclusive, be reduced to the Exercise Price (calculated to the nearest
one-hundredth of a cent) determined by dividing:

(A)             an amount equal to the sum of (x) the product derived by
multiplying the Number of Common Shares Deemed Outstanding immediately prior to
such Triggering Transaction by the Exercise Price then in effect, plus (y) the
consideration, if any, received by the Company upon consummation of such
Triggering Transaction, by

(B)              an amount equal to the sum of (x) the Number of Common Shares
Deemed Outstanding immediately prior to such Triggering Transaction plus (y) the
number of shares of Common Stock issued (or deemed to be issued in accordance
with subparagraphs (1) to (9) of this Section 6(b)(iii), inclusive) in
connection with the Triggering Transaction.


5

 



For purposes of this Section 6(b)(iii), the term “Number of Common Shares Deemed
Outstanding” at any given time shall mean the sum of (x) the number of shares of
the Company’s Common Stock outstanding at such time, and (y) the number of
shares of the Company’s Common Stock deemed to be outstanding under
subparagraphs (1) to (9) of this Section 6(b)(iii), inclusive, at such time.

For purposes of determining the adjusted Exercise Price under this Section
6(b)(iii), the following subparagraphs (1) to (9), inclusive, shall be
applicable:

(1)               In case the Company at any time shall in any manner grant
(whether directly or by assumption in a merger or otherwise) any rights to
subscribe for or to purchase, or any options for the purchase of, Common Stock
(“Options”) or any Convertible Securities, whether or not such Options or the
right to convert or exchange any such Convertible Securities are immediately
exercisable and the price per share for which the Common Stock is issuable upon
exercise, conversion or exchange (determined by dividing (x) the total amount,
if any, received or receivable by the Company as consideration for the granting
of such Options, plus the minimum aggregate amount of additional consideration
payable to the Company upon the exercise of all such Options, plus, in the case
of such Options which relate to Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable upon the issue or sale of
such Convertible Securities and upon the conversion or exchange thereof, by (y)
the total maximum number of shares of Common Stock issuable upon the exercise of
such Options or the conversion or exchange of such Convertible Securities) shall
be less than the Exercise Price in effect immediately prior to the time of the
granting of such Option, then the total maximum amount of Common Stock issuable
upon the exercise of such Options, or, in the case of Options for Convertible
Securities, upon the conversion or exchange of such Convertible Securities,
shall (as of the date of granting of such Options) be deemed to be outstanding
and to have been issued and sold by the Company for such price per share. No
adjustment of the Exercise Price shall be made upon the actual issue of such
shares of Common Stock or such Convertible Securities upon the exercise of such
Options, except as otherwise provided in subparagraph (3) below.

(2)               In case the Company at any time shall in any manner issue
(whether directly or by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert
thereunder are immediately exercisable, and the price per share for which Common
Stock is issuable upon such conversion or exchange (determined by dividing (x)
the total amount received or receivable by the Company as consideration for the
issue or sale of such Convertible Securities, plus the minimum aggregate amount
of additional consideration, if any, payable to the Company upon the conversion
or exchange thereof, by (y) the total maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities)
shall be less than the Exercise Price in effect immediately prior to the time of
such issue or sale, then the total maximum number of shares of Common Stock
issuable upon conversion or exchange of all such Convertible Securities shall
(as of the date of the issue or sale of such Convertible Securities) be deemed
to be outstanding and to have been issued and sold by the Company for such price
per share. No adjustment of the Exercise Price shall be made upon the actual
issue of such Common Stock upon exercise of the rights to exchange or convert
under such Convertible Securities, except as otherwise provided in subparagraph
(3) below.

(3)               If the purchase price provided for in any Options referred to
in subparagraph (1), the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in
subparagraphs (1) or (2), or the rate at which or number of shares of

 

6

 



Common Stock for which any Convertible Securities referred to in subparagraph
(1) or (2) are convertible into or exchangeable for Common Stock shall change at
any time (other than under or by reason of provisions designed to protect
against dilution of the type set forth in Section 6(a)(i)(B), Section 6(a)(i)(c)
or 6(b)(iii)), the Exercise Price in effect at the time of such change shall
forthwith be readjusted to the Exercise Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold. If the purchase
price provided for in any Option referred to in subparagraph (1) or the rate at
which or number of shares of Common Stock for which any Convertible Securities
referred to in subparagraphs (1) or (2) are convertible into or exchangeable for
Common Stock, shall be reduced at any time under or by reason of provisions with
respect thereto designed to protect against dilution, then in case of the
delivery of Common Stock upon the exercise of any such Option or upon conversion
or exchange of any such Convertible Security, the Exercise Price then in effect
hereunder shall forthwith be adjusted to such respective amount as would have
been obtained had such Option or Convertible Security never been issued as to
such Common Stock and had adjustments been made upon the issuance of the shares
of Common Stock delivered as aforesaid, but only if as a result of such
adjustment the Exercise Price then in effect hereunder is hereby reduced.

(4)               On the expiration of any Option or the termination of any
right to convert or exchange any Convertible Securities, the Exercise Price then
in effect hereunder shall forthwith be increased to the Exercise Price which
would have been in effect at the time of such expiration or termination had such
Option or Convertible Securities, to the extent outstanding immediately prior to
such expiration or termination, never been issued.

(5)               In case any Options shall be issued in connection with the
issue or sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
without consideration.

(6)               In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold or deemed to have been issued or sold for
cash, the consideration received therefor shall be deemed to be the amount
received by the Company therefor. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be the fair value of such consideration as determined in good faith by the
Board of Directors. In case any shares of Common Stock, Options or Convertible
Securities shall be issued in connection with any merger in which the Company is
the surviving corporation, the amount of consideration therefor shall be deemed
to be the fair value of such portion of the net assets and business of the
non-surviving corporation as shall be attributed by the Board of Directors in
good faith to such Common Stock, Options or Convertible Securities, as the case
may be. If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Securities, or the
consideration payable to the Company upon such exercise, conversion and/or
exchange, cannot be calculated at all at the time such Option or Convertible
Securities are issued or amended, any adjustment to the Exercise Price that
would result under the terms of this Section 6(b)(iii) at the time of such
issuance or amendment shall instead be effected at the time such number of
shares and/or amount of consideration is first calculable (even if subject to
subsequent adjustments), assuming for purposes of calculating such adjustment to
the Exercise Price that such issuance or amendment took place at the time such
calculation can first be made.



7

 

 

(7)               The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held shall be considered
an issue or sale of Common Stock for the purpose of this Section 6(b)(iii).

(8)               In case the Company shall declare a dividend or make any other
distribution upon the stock of the Company payable in Options or Convertible
Securities, then in such case any Options or Convertible Securities, as the case
may be, issuable in payment of such dividend or distribution shall be deemed to
have been issued or sold without consideration.

(9)               For purposes of this Section 6(b)(iii), in case the Company
shall take a record of the holders of its Common Stock for the purpose of
entitling them (x) to receive a dividend or other distribution payable in Common
Stock, Options or in Convertible Securities, or (y) to subscribe for or purchase
Common Stock, Options or Convertible Securities, then such record date shall be
deemed to be the date of the issue or sale of the shares of Common Stock deemed
to have been issued or sold upon the declaration of such dividend or the making
of such other distribution or the date of the granting of such right or
subscription or purchase, as the case may be. 

(c)                Changes in Common Stock.  In case at any time the Company
shall initiate any transaction or be a party to any transaction (including,
without limitation, a merger, consolidation, share exchange, sale, lease or
other disposition of all or substantially all of the Company’s assets,
liquidation, recapitalization or reclassification of the Common Stock) in
connection with which the previous outstanding Common Stock shall be changed
into or exchanged for different securities of the Company or Capital Stock or
other securities of another corporation or interests in a non-corporate entity
or other property (including cash) or any combination of the foregoing (each
such transaction being herein called a “Transaction”), then, as a condition of
the consummation of the Transaction, lawful, enforceable and adequate provision
shall be made so that the Holder shall be entitled to elect, by written notice
to the Company, to receive (i) in exchange for the surrender of this Warrant to
the Company and the same Exercise Price (rather than the exercise thereof), the
securities or other property (including cash) to which such Holder would have
been entitled upon consummation of the Transaction if such Holder had exercised
this Warrant and (if applicable) converted the shares of Common Stock issuable
hereunder immediately prior thereto, (ii) a new warrant in form and substance
similar to, and in exchange for, this Warrant to purchase all or a portion of
such securities or other property to which such Holder would have been entitled
upon consummation of the Transaction if such Holder had exercised this Warrant
and (if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, for the same Exercise Price, or (iii) upon exercise
of this Warrant at any time on or after the consummation of the Transaction but
prior to the Expiration Date, in lieu of the Warrant Shares issuable upon such
exercise prior to such consummation, the securities or other property (including
cash) to which such Holder would have been entitled upon consummation of the
Transaction if such Holder had exercised this Warrant and (if applicable)
converted the shares of Common Stock issuable hereunder immediately prior
thereto (subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Section 6).  The
Company will not effect any Transaction unless prior to the consummation thereof
each corporation or other entity (other than the Company) which may be required
to deliver any new warrant, securities or other property as provided herein
shall assume by written instrument the obligation to deliver to such Holder such
new warrant, securities or other property as in accordance with the foregoing
provisions such Holder may be entitled to receive.  The foregoing provisions of
this Section 6(c) shall similarly apply to successive Transactions.



8

 



(d)               Other Action Affecting Capital Stock. 

(i)                 Other Action.  In case at any time or from time to time the
Company shall take any action of the type contemplated in Section 6(a) or (c)
hereof but not expressly provided for by such provisions, then, unless in the
opinion of the Board of Directors such action will not have a material adverse
effect upon the rights of the Holder (taking into consideration, if necessary,
any prior actions which the Board of Directors deemed not to materially
adversely affect the rights of the Holder), the Aggregate Number shall be
adjusted in such manner and at such time as the Board of Directors may in good
faith determine to be equitable in the circumstances.

(e)                Notices.

(i)                 Notice of Proposed Actions.  In case the Company shall
propose (A) to pay any dividend payable in stock of any class to the holders of
the Common Stock or to make any other distribution to the holders of the Common
Stock, (B) to offer to the holders of the Common Stock rights to subscribe for
or to purchase any Convertible Securities or additional shares of Common Stock
or shares of stock of any class or any other securities, warrants, rights or
options (other than the exercise of pre-emptive rights by a holder), (C) to
effect any reclassification of the Common Stock, (D) to effect any
recapitalization, stock subdivision, stock combination or other capital
reorganization, (E) to effect any consolidation or merger, share exchange, or
sale, lease or other disposition of all or substantially all of its property,
assets or business, (F) to effect the liquidation, dissolution or winding up of
the Company, (G) to effect a Change of Control (provided that notice of a Change
of Control shall only be provided upon the Company entering into a definitive
agreement with respect to such Change of Control and such information not being
material non public information) or Transaction or (H) to effect any other
action which would require an adjustment under this Section 6, then, in each
such case, the Company shall give to the Holder written notice of such proposed
action, which shall specify the date on which a record is to be taken for the
purposes of such stock dividend, stock subdivision, stock combination,
distribution or rights, or the approximate date on which such reclassification,
recapitalization, reorganization, consolidation, merger, share exchange, sale,
lease, transfer, disposition, liquidation, dissolution, winding up or other
transaction is expected to take place and the expected date of participation
therein by the holders of Common Stock (as applicable), if any such date is to
be fixed, or the date on which the transfer of Common Stock (as applicable) is
expected to occur, and shall also set forth such facts with respect thereto as
shall be reasonably necessary to indicate the effect of such action on the
Common Stock (as applicable) and on the Aggregate Number after giving effect to
any adjustment which will be required as a result of such action.  Such notice
shall be so given in the case of any action covered by clause (A) or (B) above
at least ten (10) Business Days prior to the record date for determining holders
of the Common Stock (as applicable) for purposes of such action and, in the case
of any other such action, at least ten (10) Business Days prior to the earlier
of the date of the taking of such proposed action or the date of participation
therein by the holders of Common Stock (as applicable).

(ii)               Adjustment Notice.  Whenever the Aggregate Number is to be
adjusted pursuant to this Section 6, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within ten (10) Business Days after the
event requiring the adjustment) prepare a certificate signed by the Chief
Financial Officer of the Company, setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment is to be
calculated.  The certificate shall set forth, if applicable, a description of
the basis on which the Board of Directors in good faith determined, as
applicable, the Fair Market Value Per Share or the fair market value of any
evidences of indebtedness, shares of stock, other securities, warrants, other
subscription or purchase



9

 

 

rights, or other property or the equitable nature of any adjustment under
Section 6(c) or (d) hereof, the new Aggregate Number and, if applicable, any new
securities or property to which the Holder is entitled.  The Company shall
promptly cause a copy of such certificate to be delivered to the Holder.  Any
other determination of fair market value shall first be determined in good faith
by the Board of Directors and be based upon an arm’s length sale of such
indebtedness, shares of stock, other securities, warrants, other subscription or
purchase rights or other property, such sale being between a willing buyer and a
willing seller.  In the case of any such determination of fair market value, the
Holder may object to the determination in such certificate by giving written
notice within ten (10) Business Days of the receipt of such certificate and, if
the Holder and the Company cannot agree to the fair market value within ten (10)
Business Days of the date of the Holder’s objection, the fair market value shall
be determined by a national or regional investment bank or a national accounting
firm mutually selected by the Holder and the Company, the fees and expenses of
which shall be paid 50% by the Company and 50% by the Holders that did not agree
with the valuation determined by the Company unless such determination results
in a fair market value more than 110% of the fair market value determined by the
Company, in which case such fees and expenses shall be paid by the Company.  The
Company shall keep at the Principal Office copies of all such certificates and
cause the same to be available for inspection at said office during normal
business hours by the Holder or any prospective purchaser of this Warrant (in
whole or in part) if so designated by the Holder.



SECTION7.                No Impairment.

The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against other impairment.  Without limiting
the generality of the foregoing and notwithstanding any other provision of this
Warrant to the contrary (including by way of implication), the Company (a) will
not increase the par value of any shares of Common Stock receivable on the
exercise of this Warrant above the amount payable therefor on such exercise and
(b) will take all such action as may be necessary or appropriate so that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock on the exercise of this Warrant.




SECTION8.                Transfers of this Warrant.

(a)                Generally.  Subject to the restrictions set forth in this
Sections 1 and 8 of this Warrant, the Holder may at any time and from time to
time freely transfer this Warrant and the Warrant Shares in whole or in part.

(b)               Compliance with Securities Laws.  The Holder agrees that this
Warrant and the Warrant Shares may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act and
applicable state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant or the Warrant Shares
pursuant to an applicable exemption from registration, the Company may request,
at the Holder’s expense, an opinion of counsel that the proposed transfer does
not violate the Securities Act and applicable state securities laws. 



10

 

 

(c)                Restrictive Securities Legend.  For so long as the Warrant
Shares have not been registered under the Securities Act pursuant to the
Registration Rights Agreement, the certificate representing the Warrant Shares
shall bear the restrictive legend set forth below:

“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”
 

SECTION9.                Events of Non-Compliance and Remedies.

(a)                Events of Non-Compliance.  If the Company fails to keep and
fully and promptly perform and observe in any material respect any of the terms,
covenants or representations contained or referenced herein within thirty (30)
days from the earlier to occur of (i) written notice from the Holder specifying
what failure has occurred, or requesting that a specified failure be remedied or
(ii) an executive officer of the Company becoming aware of such failure (an
“Event of Non-Compliance”), the Holder shall be entitled to the remedies set
forth in subsection (b) hereof.

(b)               Remedies.  On the occurrence of an Event of Non-Compliance, in
addition to any remedies the Holder may have under applicable law the Holder may
bring any action for injunctive relief or specific performance of any term or
covenant contained herein, the Company hereby acknowledging that an action for
money damages may not be adequate to protect the interests of the Holder
hereunder.



SECTION10.            Definitions.

As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  

“Aggregate Number” has the meaning set forth in the Preamble.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on a Person the right to receive a share of the profits and losses
of, or the distribution of assets of, the issuing Person; and in each case, any
and all warrants, rights or options to purchase any of the foregoing.

“Cashless Exercise Shares” has the meaning set forth in Section 2(c).



11



 

 

“Change of Control” means (A) a consolidation, merger, reorganization or other
form of acquisition of or by the Company in which the Company’s stockholders
immediately prior to the transaction retain less than 50% of the voting power
of, or economic interest in, the surviving or resulting entity (or its parent),
(B) a sale of more than a majority of the Company’s assets, (C) the acquisition
by any person or group of persons of more than 50% of the Company’s outstanding
voting securities or (D) during any period of twenty-four (24) consecutive
months, Continuing Directors (as defined below) cease for any reason to
constitute a majority of the directors of the Board of Directors or the board of
directors of the surviving or resulting entity (or its parent).

“Commencement Date” has the meaning set forth in the Preamble. 

“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.

“Company” has the meaning set forth in the Preamble.

“Continuing Director” means, as of any determination date, any member of the
Board of Directors or the board of directors of the surviving or resulting
entity (or its parent) who: (A) was a member of the Board of Directors as of
February 2, 2011, (B) was a member of the Board of Directors on the date that
was twenty-four (24) months prior to such determination date, (C) was a Series E
Designee, GFI Designee, DBIC Designee, Oak Designee or Oakum Designee (as such
terms are defined in the Stockholders’ Agreement), (D) was nominated with the
approval of a majority of the Continuing Directors who were members of the Board
of Directors at the time of such nomination, or (E) was elected with the
approval of holders of at least a majority of the Series E Preferred Stock and
Series E-2 Preferred Stock, voting together as a separate class.

“Convertible Securities” means (i) evidences of indebtedness, shares of stock or
other securities (including, without limitation, options and warrants) that are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock (as applicable), either immediately or upon the onset of a specified date
or the happening of a specified event or (ii) stock appreciation rights, phantom
stock rights or other rights with equity features.

“Election to Purchase” has the meaning set forth in Section 2(a).

“Event of Non-Compliance” has the meaning set forth in Section 9(a).

“Exercise Amount” has the meaning set forth in Section 2(a).

“Exercise Price” has the meaning set forth in the Preamble.

“Exempted Securities” has the meaning set forth in Annex C of the Company’s
Amended and Restated Certificate of Incorporation, as amended.

“Exercise Shares” has the meaning set forth in Section 2(c).

“Expiration Date” has the meaning set forth in the Preamble.

“Extraordinary Dividend” has the meaning set forth in Section 6(b)(ii).



12

 

 

“Fair Market Value Per Share” means, with respect to a share of Common Stock on
any date: (a) if the shares are listed or admitted for trading on any national
securities exchange or included in The NASDAQ National Market or NASDAQ SmallCap
Market, the last reported sales price as reported on such exchange or market;
(b) if the shares are not listed or admitted for trading on any national
securities exchange or included in The NASDAQ National Market or NASDAQ SmallCap
Market, the average of the last reported closing bid and asked quotation for the
shares as reported on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or a similar service if NASDAQ is not reporting such
information; and (c) if the shares are not listed or admitted for trading on any
national securities exchange or included in The NASDAQ National Market or NASDAQ
SmallCap Market or quoted by NASDAQ or a similar service, the average of the
last reported bid and asked quotation for the shares as quoted by a market maker
in the shares (or if there is more than one market maker, the bid and asked
quotation shall be obtained from two market makers and the average of the lowest
bid and highest asked quotation).  In the absence of any available public
quotations for the Common Stock, the Board of Directors shall determine in good
faith the fair value of the Common Stock.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.

“Holder” or “Holders” means any holder of an interest in this Warrant or the
outstanding Warrant Shares.

“Number of Common Shares Deemed Outstanding” has the meaning set forth in
Section 6(b)(iii).

“Options” has the meaning set forth in Section 6(b)(iii)(1).

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.

“Principal Office” means the Company’s principal office as set forth in Section
16 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.

“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement dated as of the date hereof among the Company, the
Holder and the other parties set forth on Schedule I thereto, as amended or
supplemented from time to time.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.

“Stock Combination” has the meaning set forth in Section 6(a)(i)(C).

“Stock Dividend” has the meaning set forth in Section 6(a)(i)(A).

“Stock Reclassification” has the meaning set forth in Section 6(a)(i)(D).



13

 

 

“Stock Subdivision” has the meaning set forth in Section 6(a)(i)(B). 

“Stockholders’ Agreement” means the Amended and Restated Series E Stockholders’
Agreement dated as of the date hereof among the Company, the Holder and the
other parties set forth on Schedule A thereto, as amended or supplemented from
time to time.

“Transaction” has the meaning set forth in Section 6(c).

“Transaction Documents” means this Warrant, the Unit Purchase Agreement and the
Joinder to Registration Rights Agreement, the Stockholders’ Agreement and any
other agreements or documents delivered in connection herewith or therewith.

“Unit Purchase Agreement” has the meaning set forth in Section 1(a).

“Warrant” has the meaning set forth in Section 1(a).

“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms and (b) all other shares
of the Company’s Capital Stock issued with respect to such shares by way of
stock dividend, stock split or other reclassification, pursuant to Section 6, or
in connection with any merger, consolidation, recapitalization or other
reorganization affecting the Company’s Capital Stock.
  

SECTION11.            Survival of Provisions.

Notwithstanding the full exercise by the Holder of its rights to purchase Common
Stock hereunder, the provisions of Sections 9 through 21 of this Warrant shall
survive such exercise and the Expiration Date.
 

SECTION12.            Delays, Omissions and Waivers.

It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.
  

SECTION13.            Rights of Transferees.

Subject to Section 8, the rights granted to the Holder hereunder of this Warrant
shall pass to and inure to the benefit of all subsequent transferees of all or
any portion of this Warrant (provided that the Holder and any transferee shall
hold such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.
   

14



 



SECTION14.            Captions.

The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.
   

SECTION15.            Notices.

All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:

If to the Company:

Bonds.com Group, Inc.
1500 Broadway, 31st Floor
New York, New York 10036
Attention:  Thomas Thees, Chief Executive Officer
Fax No:  (212) 946-3999

    With a copy to:

Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Attention:   Mark A. Danzi, Esq.
Fax No.:  (813) 221-2900

    If to the Holder: [●]     With a copy to: [●]

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.



SECTION16.            Successors and Assigns.

This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their respective successors or heirs and personal representatives and
permitted assigns; provided, that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder except as otherwise expressly provided herein.
 



SECTION17.            Governing Law, Jurisdiction, Jury Trial.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or

 

15

 



discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

SECTION18.            Severability.

If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.

SECTION19.            Entire Agreement.

This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supersedes all prior and contemporaneous agreements or understandings
with respect thereto.

SECTION20.            Headings.

The headings in this Warrant are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.

SECTION21.            No Strict Construction.

The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.



16

 

 

SECTION22.            Representations, Warranties and Covenants.

The Company hereby represents, warrants and covenants to the Holder that, so
long as the Holder holds this Warrant or any Warrant Shares, the Company will
not, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 

 

17



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written.

 

DATED:  February __, 2013   BONDS.COM GROUP, INC.    

 

By: ______________________
Name:
Title:

 



 

EXHIBIT A

NOTICE OF EXERCISE; ELECTION TO PURCHASE

 

To:                

1. The undersigned, pursuant to the provisions of the attached Warrant, hereby
elects to exercise this Warrant with respect to ________ shares of Common Stock
(the “Exercise Amount”).  Capitalized terms used but not otherwise defined
herein have the meanings ascribed thereto in the attached Warrant.

2. The undersigned herewith tenders payment for such shares in the following
manner (please check type, or types, of payment and indicate the portion of the
Exercise Price to be paid by each type of payment): 

_______  Exercise for Cash

_______  Cashless Exercise

3. Please issue a certificate or certificates representing the shares issuable
in respect hereof under the terms of the attached Warrant, as follows:

      (Name of Record Holder/Transferee)

and deliver such certificate or certificates to the following address:

      (Address of Record Holder/Transferee)

4. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

5. If the Exercise Amount is less than all of the shares of Common Stock
purchasable hereunder, please issue a new warrant representing the remaining
balance of such shares, as follows:

      (Name of Record Holder/Transferee)

   and deliver such warrant to the following address:

      (Address of Record Holder/Transferee)

 

      (Signature)

 

      (Date)    

 

 

EXHIBIT B

ELECTION TO REDEEM

 

To:                

1. The undersigned, pursuant to the provisions of the attached Warrant, hereby
elects to require the Company to redeem this Warrant with respect to ________
shares of Common Stock subject hereto (the “Redemption Amount”).  Capitalized
terms used but not otherwise defined herein have the meanings ascribed thereto
in the attached Warrant.

2. Please pay the Redemption Price according to the following instructions:

 

Account Number:

 

      (Name of Record Holder/Transferee)

 

 

